Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-5, 7, 9-12, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0191967 (Kester).
Regarding claim 1, Kester discloses a method for remotely sensing a change in one or more transmission characteristics of an electromagnetic (EM) radiation propagation medium through which EM radiation propagates that is radiated from one or more objects in a scene (see figure 1 which element 100 detects radiation that is radiated from gas cloud element 110), the method comprising: 
providing a spectral imager (Figure 1, element 136 is a detector array that detects an image of the scene) comprising a tunable notch filter (element 130 is an array of optical filters that can comprise a plurality of notch filters, see paragraph [0265] which discloses dual notch filters, and paragraph [0266], which discloses that the filters are tunable by varying the type of material deposited at the location of each filter); 
capturing, by the imager, a plurality of scene images for each one of at least two notched bands transmitted by the tunable notch filter (element 136 is a detector that detects a plurality of scene images for each of the filters, see figure 7, plurality of images detected by the different filters at different times); and 
comparing a value relating to at least one captured image of the plurality of scene images with a value relating to at least one other captured image of the plurality of scene images to determine the presence and/or a location of changes in the imaged scene (see paragraph [0115] discloses subtracting or comparing an image from a reference image obtained at a different time to determine whether the scene contains a target gas of interest).  
Regarding claim 2, Kester discloses the method of claim 1, wherein the tunable notch filter is implemented by sensing EM radiation reflected from a Fabry-Perot interferometer (FPI) (see paragraph [0088] discloses a Fabry-Perot etalon based filter).  
Regarding claim 3, Kester discloses the method of claim 1, wherein the comparing (paragraph [0115]) comprises: 

generating, respectively for each k notched wavelength, an observation image data based on the at least one other selected image (see paragraph [0115] discloses later obtained images based on spectral differences), 
integrating reference image data across the different k notched wavelengths to obtain a global reference image (see paragraph [0115] discloses a reference image at different spectral channels, paragraph [0113])
integrating observation image data across the different k notched wavelengths to obtain a global observation image  (see paragraph [0115] discloses later obtained images based on spectral differences), and 
comparing the global observation image with the global reference image to obtain a comparison result to determine whether changes occurred the scene (see paragraph [0115] discloses temporal reference image which compares the observation images and reference images to determine if there are changes in the scene such as the presence of a target species gas).  
Regarding claim 4, Kester discloses the method of claim 3, wherein the generating of reference and observation image data comprises processing the one or more captured global reference and observation images (see paragraph [0115] discloses a plurality of later obtained and plurality of reference images to produce a plurality of processed observation and reference images).  
Regarding claim 5
Regarding claim 7, Kester discloses the method of claim 1, further comprising, if it is determined that a change relating to cloud material occurred in a field-of-view (FOV) of the scene (see paragraph [0119] discloses a change in scene is detected), performing spectral analysis of the FOV based on a selection of pixels of the one or more observation images, the selection of pixels representing the FOV (see paragraph [0119] discloses highlighting pixels where the intensity has changed over time).  
Regarding claim 9, Kester discloses an imager (Figure 1) comprising: 
a tunable notch filter for notching out one or more wavelengths of EM radiation received from a scene (element 130 is an array of optical filters that can comprise a plurality of notch filters, see paragraph [0265] which discloses dual notch filters, and paragraph [0266], which discloses that the filters are tunable by varying the type of material deposited at the location of each filter); 
an EM radiation sensor (element 136 is a detector that generates images) for generating reference and observation images descriptive of the EM radiation filtered by the tunable notch filter (see paragraph [0115] discloses a reference image and images obtained at a different time or observation images); 
a memory (see figure 12, element 1022) for storing one or more captured images descriptive of EM radiation received from a scene (see paragraph [0171]); and 
a processor (figure 12, element 1023) configured to compare a value relating to at least one captured reference image with a value relating to at least one observation image to obtain a comparison result for detecting changes in the EM radiation propagation medium of the imaged scene (see paragraph [0115] discloses subtracting or comparing an image from a reference image obtained at a different time to determine whether the scene contains a target gas of interest).  
Regarding claim 10, Kester discloses the imager of claim 9, wherein the comparing of the one or more reference images with the one or more observation images comprises: 

processing, per notched wavelength, the at least one other selected image to obtain observation image data (see paragraph [0115] discloses later obtained images based on spectral differences), 
integrating, across the k notched wavelengths, the reference image data, to obtain a global reference image (see paragraph [0115] discloses a reference image at different spectral channels, paragraph [0113]), 
integrating, across the k notched wavelengths, the observation image data to obtain a global observation image (see paragraph [0115] discloses later obtained images based on spectral differences), and 
25comparing the global observation image with the global reference image to obtain the comparison result (see paragraph [0115] discloses temporal reference image which compares the observation images and reference images to determine if there are changes in the scene such as the presence of a target species gas).    
Regarding claim 11, Kester discloses the imager of claim 9, wherein the processor is further configured to determine whether the comparison result meets a cloud detection criterion (see paragraph [0118]).  
Regarding claim 12
Regarding claim 15, Kester discloses the imager of claim 9, wherein the tunable notch filter is implemented by sensing EM radiation reflected from a Fabry-Perot interferometer (FPI) (see paragraph [0088] discloses a Fabry-Perot etalon based filter).    
Regarding claim 16, Kester discloses the imager of claim 9, wherein the comparing further comprises, if a detected change in the scene meets the cloud detection criterion, determining the location of the change in the imaged scene (see paragraph [0087] the precise spatial location of the target is identified). 
Regarding claim 17, Kester discloses the imager of claim 9, wherein the processing of the selected image comprises one of: averaging (see paragraph [0132] discloses averaging), determining a medium, filtering (see paragraph [0132] discloses low pass filtering), or any combination thereof, to obtain, per notched wavelength, the plurality of reference and observation images (paragraph [0115] for a plurality of images).  
Regarding claim 18, Kester discloses the imager according to claim 9 further comprising, if it is determined that a change detected in a FOV of the imaged scene meets a cloud detection criterion (see paragraph [0119] discloses a change in scene is detected), performing spectral analysis of the FOV based on a selection of pixels of the one or more observation images, the selection of pixels representing the FOV (see paragraph [0119] discloses highlighting pixels where the intensity has changed over time).    
Regarding claim 20, Kester discloses an imager (Figure 1) comprising: 
a tunable notch filter for notching out one or more wavelengths of EM radiation received from a scene (element 130 is an array of optical filters that can comprise a plurality of notch filters, see paragraph [0265] which discloses dual notch filters, and paragraph [0266], which discloses that the filters are tunable by varying the type of material deposited at the location of each filter and filters out the undesired wavelengths); 

circuitry (see figure 12, element 1022) that is configured to store one or more captured images descriptive of EM radiation received from a scene (see paragraph [0171]); and 
to compare a value relating to at least one captured image with a value relating to at least one other captured image to obtain a comparison result for detecting changes in the EM radiation propagation medium of the imaged scene (see paragraph [0115] discloses subtracting or comparing an image from a reference image obtained at a different time to determine whether the scene contains a target gas of interest).  .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kester.
Regarding claim 6, Kester discloses the method of claim 5, but does not explicitly state wherein the number of images selected as reference and/or observation images increases the greater the complexity and/or the expected changes of the scene being imaged .  
	However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Kester such that the number of images selected as reference or the observation images increases the greater the complexity and/or the expected changes of the scene being imaged. Increasing the number of observation images or reference images increases the complexity of the expected changes of the scene being imaged as there are more images to be processed.
 Claim 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kester in view of US 2018/0012461 (Hill).
Regarding claims 8 and 19, Kester discloses the method of claim 7 and the imager of claim 18, but does not specify that the spectral analysis is performed by employing a Generalized Likelihood Ratio Test.  
Hill discloses a conventional spectral analysis which includes employing a Generalized Likelihood Ratio Test to determine light fluctuations captured in a plurality of images (see paragraph [0040]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Kester with the conventional GLRT test of Hill in order to increase accuracy in identifying spectral peaks for each pixel. 
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, none of the prior art of record specifies or makes obvious an imager, wherein the tunable notch filter comprises: 
a proximal mirror that is positioned proximal to the imaged scene surface, 
a distal mirror that is positioned distal to the imaged scene surface, and 
an actuator operable to adjust a gap between the first and the second mirror for implementing with the proximal and distal mirror a Fabry-Perot interferometer, in combination with the other claimed elements.  
The balance of claims are allowable for the above stated reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20160131576- discloses remote detection of a scene using notch filters
US 20190171001-tunable fabry perot filter
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884